DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to the filing of applicant’s response filed on 11/16/2021. Wherein, the applicant has amended claim 11 and newly added claim 31. Therefore claims 11-20 and 31 are pending and ready for examination.
Response to Arguments
Applicant’s arguments with respect to claims 11-20 and 31  have been considered but are moot because the new ground of rejection.  Tripathi et al (US 2013/0215754 A1) have been withdrawn and a new ground of rejection have been made in view of Cioli et al (US 7/680,876 B1). See the rejections for the applicant’s arguments stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 16-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gupta et al (US 2016/0352866 A1), hereinafter, “Gupta” in view of Abkairov et al (US 2015/0089555 A1), hereinafter, “Abkairov” further in view of Cioli et al (US 7/680,876 B1), hereinafter, “Cioli”
Regarding claim 11,  Cioli discloses: A method for reducing latency in a shared virtual environment (Gupta: fig 1-4, a virtual network 20, para [0029]) comprising: 
determining a digital distance between each local machine and prospective reflector locations (Gupta: fig 4, para [0079], where, TWAMP server 74A (equivalent to “Local machine/server”) may send test packet in order to “calculate” (equivalent to “determining”) “latency, round trip time” (equivalent to “digital distance”)  or traffic load between Server 74A and “Servers 74B-74N” (equivalent to “reflector location”));
	where the digital distance is a latency value (Gupta: fig 4, para [0079], where, TWAMP server 74A (equivalent to “Local machine/server”) may send test packet in order to “calculate” (equivalent to “determining”) “latency, round trip time” (equivalent to “digital distance”)); receiving a reflector relocation request (fig 4, para [0080], where, for a normal communication server 74 communicates VM 7N via SDN controller 14 which acts like a reflector using path 69A-N (solid lines), however, in some cases server 74 may receive TWAMP control client 32 then uses the new set of TWAMP control messages to instruct TWAMP session initiator 72 to establish data session 73A with TWAMP server 74A, establish data session 73B with TWAMP server 74B, i.e., establish communication between 74A-74B-74N using path 73A, B-N, where, VM 70B may be acted as new reflector);
	Gupta does not explicitly teach: selecting a reflector location with the lowest digital distance to a dominant local machine when the  dominant local machine is present; selecting a reflector location to minimize digital distance for all local machines while ensuring no digital distance is above a threshold for any given local machine when no dominant machine is present.
	However, Abkairov in the same field of endeavor teaches such a method: selecting a reflector location with the lowest digital distance to a dominant local machine when a dominant local machine is present (Abkairov: para [0052], where, multimedia server 130 is being selected for low latency services, see para [0063] and [0072], where, server with low or reduced latency may be equivalent to “dominant machine”); 
	selecting a reflector location to minimizing digital distance for all local machines while ensuring no digital distance is above a threshold for any given local machine when no dominant machine is present (Abkairov: fig 1, para [0052], select the low latency service and [0064], where, “If the latency in the transmission of the high quality data stream from mobile device 110 exceeds a particular latency threshold, then mobile device 110 “skips one or more unsent data packets (that have not yet been transmitted to multimedia server 130)” (equivalent to “no dominant machine is present”) and instead sends a "live" data stream (that has not exceeded the particular latency threshold). In order to keep the latency of the data stream below the particular latency threshold, mobile device 110 may be required to first reduce the quality of the unsent data stream before transmitting the stream to multimedia server 130”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “selecting a reflector location with the lowest digital distance to a dominant local machine when the  dominant local machine is present; selecting a reflector location to minimizing digital distance for all local machines while ensuring no digital distance is above a threshold for any given local machine when no dominant machine is present” as taught by Abkairov into Gupta in order to maintain the latency of the data stream; and 
Neither Gupta nor Abkairov explicitly teach: replicating islands including a plurality of objects across at least two local machines; wherein the replication is timing dependent; and the timing is controlled by heartbeat messages from a reflector; determining if a dominant local machine exists among the at least two local machines, wherein the dominant local machine is a local machine responsible for most activity within the replicate islands. 
However, Cioli teaches: replicating islands including a plurality of objects across at least two local machines (fig 1, “Main Server 32”, col 3-4, lines 28-67 and lines 1-35, where, main primary DNS name server 32(m) is replicated at backup DNS server 32(b), where, “Main Server 32(m)” equivalent to “islands”);
wherein the replication is timing dependent (col 2, lines 32-49, where, multi-master replication which may take several minutes to cycle through the LDAP distributed database and the last change always wins, further, col 5, lines 58-65, where, the primary DNS server send the update messages in batch at fixed intervals, e.g., once per second), and the timing is controlled by heartbeat messages from a reflector (fig 1-4, col 4, lines 54-67 and col 5 and 6, lines 46-67 and lines 1-12, where, the primary DNS Server 32 is interfaced with network interface 202 which receive signal to and from network 36 equivalent to “reflector/relay”, when DNS Server 32 does not have a queued RR update message, the primary DNS Server 32(m) send a heartbeat message 52 to the backup DNS name server 32(b) within a fixed interval of time, e.g., 5 seconds); 
determining if a dominant local machine exists among the at least two local machines (fig 1, Hosts 40 (1), 40 (2) and DNS clients 44 (1)-44(2) are equivalent to “local machines”, where, Host 40 is equivalent to “dominant local machine”, col 3, lines 25-44), wherein the dominant local machine is a local machine responsible for most activity within the replicate islands (fig 1, col 3, lines 25-44, and col 7, lines 34-50, where, Host 40 receives queries from the DNS server hence requiring to resolve network address of the domain name);
replicating islands including a plurality of objects across at least two local machines; wherein the replication is timing dependent; and the timing is controlled by heartbeat messages from a reflector; determining if a dominant local machine exists among the at least two local machines, wherein the dominant local machine is a local machine responsible for most activity within the replicate islands” as taught by Cioli into Gupta in order to perform a full-zone synchronization for reduce the latency for high availability Primary domain server.
	Regarding claim 12,  Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, Gupta does not explicitly teach: The method of claim 11, wherein the dominant machine is determined by configuration.
	Abkairov further teaches: wherein the dominant machine is determined by configuration (fig 3, para [0077], where, “in case of a multi-server “setup” equivalent to “configuration”, storage 310 may be a network file system or distributed file system or other storage with remote access capabilities”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the dominant machine is determined by configuration” as taught by Abkairov into Gupta in order to keep the latency of the data stream below the particular latency threshold, mobile device 110 may be required to first reduce the quality of the unsent data stream before transmitting the stream to multimedia server 130.
	Regarding claim 13, Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, Gupta does not explicitly teach: The method of claim 11, wherein the dominant machine is determined by activity.
	Abkairov further teaches: wherein the dominant machine is determined by activity (Abkairov: para [0052], [0063], [0072] and [0080], where, “multimedia server 130 performs one or more "on-the-fly" operations (equivalent to “activity”) on a live data stream to generate a number of versions of the data stream”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the dominant machine is determined by activity” as taught by Abkairov into Gupta in order to keep the latency of the data stream below the particular latency threshold, mobile device 110 may be required to first reduce the quality of the unsent data stream before transmitting the stream to multimedia server 130.
	Regarding claim 16,  Gupta further teaches: The method of claim 11, wherein the digital distance is the round-trip ping and rendering latency (para [0044], where, “TWAMP may be used to measure two-way metrics, such as “round trip time (RTT)” equivalent to “digital distance”, for one or more services along a service tunnel or service path associated with a particular service chain”).​
	Regarding claim 17,  Gupta further discloses: The method of claim 11, wherein the reflector is locally hosted when only one local machine exists (fig 4 VM 70A, para [0079]).  
Regarding claim 18,  Gupta further discloses:  The method of claim 11, wherein the reflector relocation request is responsive to the addition or removal of a local machine (fig 4, para [0079], where, TWAMP Server 74B-N are the additional local machines).
Regarding claim 31, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0352866 A1), hereinafter, “Gupta” in view of Abkairov et al (US 2015/0089555 A1), hereinafter, “Abkairov” further in view of Cioli et al (US 7/680,876 B1), hereinafter, “Cioli”
further in view of Ignatchenko et al. (US 2018/0139131 A1), hereinafter, “Ignatchenko”.
	Regarding claim 14, Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, neither Gupta nor Tripathi nor Abkairov explicitly teach: The method of claim 11, wherein the threshold is 150ms.
	Ignatchenko teaches: wherein the threshold is 150ms (fig 5A, para [0235], discloses latency related threshold between 100-200 ms).​
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use “wherein the threshold is 150ms” taught by Ignatchenko into Gupta to detect latency-critical traffic to improve user connectivity.
	Regarding claim 15,  Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, neither Gupta nor Tripathi nor Abkairov explicitly teach: The method of claim 11, wherein the threshold is 200 ms.
	Ignatchenko further teaches: wherein the threshold is 200ms. (fig 5A, para [0235], discloses latency related threshold between 100-200 ms).​
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use “wherein the threshold is 200ms” taught by Ignatchenko into Gupta.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0352866 A1), hereinafter, “Gupta” in view of Abkairov et al (US 2015/0089555 A1), hereinafter, “Abkairov” further in view of Cioli et al (US 7/680,876 B1), hereinafter, “Cioli”
further in view of Starsinic et al. (US 20190124671 A1), hereinafter, “Starsinic”.
	Regarding claim 19,  Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, Gupta does not explicitly teach: Tripathi teaches: The method of claim 11, wherein the reflector relocation request [[is periodic]]… (para [0070],  “the client making the request has full visibility of the layer 2 fabric and, as such, can issue requests to any network entity in or connected to the layer 2 fabric”, and para [0071], where, the request may include a request to “migrate” (equivalent to “relocate”) a virtual machine (VM) from one host to “another host” equivalent to “reflector”); 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “reflector relocation request” as taught by Tripathi into Gupta in order to reduce the latency to achieve QoS.  and
	neither Gupta nor Abkairov nor Cioli explicitly teach: the [[reflector relocation request]] … is periodic. However, Starsinic teaches: the [[reflector relocation request]] … is periodic (fig 4 and Table 11, para [0142], where, “UE 402 request a periodic data transfer (i.e. via the Application One Time Communication Schedule Request API)”).​
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use “receive the relocation request  periodically” taught by Starsinic into Gupta to implement power save mode for performing cell selection/re-selection.
	Regarding claim 20,  Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, neither Gupta nor Abkairov nor Cioli explicitly teach: The method of claim 19, wherein the reflector relocation request occurs every 2 seconds to 3 minutes. However, Starsinic teaches: wherein the reflector relocation request occurs every 2 seconds to 3 minutes (fig 4, para [0176], where, the device captures data in every 5 seconds and the diagnostic sensor upload in every 10 seconds).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use “receive the relocation request  periodically” taught by Starsinic into Gupta to implement power save mode for performing cell selection/re-selection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461